--------------------------------------------------------------------------------

Exhibit 10.1



[image00001.jpg]
   
Modine Manufacturing Company
 
1500 DeKoven Avenue
 
Racine, Wisconsin 53403-2552
 
Tel. 262.636.1200
 
Fax 262.636.1742



August 31, 2020


XXXXXXXXXXXXX
XXXXXXXXXXXXX
XXXXXXXXXXXXX


Dear XXXX:


As a key executive leader at Modine, your role is critical to ensuring a smooth
transition and the execution of various strategic objectives during the recently
announced CEO transition period and beyond. This letter is to inform you that
the Modine Board of Directors has approved a retention compensation award to
encourage you to remain with the Company through August 4, 2022 (the “Trigger
Date”).
 
The terms and conditions of this retention award agreement (the Agreement”) are
as follows:
 


1.
Unless your employment is earlier terminated for Good Cause (as defined below),
your voluntary departure or your death or disability, you will be entitled to:





•
A cash award equivalent to fifty percent (50%) of your annual base salary on the
Trigger Date.  Such payment will occur on the next regular payroll date
following the Trigger Date and will be subject to all applicable payroll taxes
and statutory deductions.





•
A grant of Restricted Stock Units (“RSUs”)  with a grant date fair value equal
to fifty percent (50%) of the target value of your prevailing annual LTIP award 
(based upon the closing share price on August 3, 2022).  These RSUs will vest on
August 4, 2024.  A grant agreement document will be issued to you at the time of
the grant.





2.
The retention award is conditioned upon:





•
The continued performance of your duties and responsibilities to the reasonable
satisfaction of the Company.





•
Your continued active employment with Modine from the execution of this
Agreement through the Trigger Date.  “Active employment” means you are engaged
as a full-time employee of the Company and have not submitted notice of
resignation on or before the Trigger Date.

 

--------------------------------------------------------------------------------




3.
In the event of an involuntary termination of your employment with the Company,
without “Good Cause” during the interval between August 4, 2020 and the Trigger
Date, you will receive the cash portion of the retention award, plus a
cash-equivalent of the RSU portion of the retention award, both payable in cash
within sixty (60) days following such termination, subject to all applicable
payroll taxes and statutory deductions, and any other regular severance pay or
separation benefits pursuant to Company policy. The cash portion and the
cash-equivalent RSU portion of the retention award under this paragraph 3 will
be calculated based on your annual salary (50%) and prevailing LTI award (50% of
target) as of the date of termination.  For the avoidance of doubt, you will not
be entitled to a payment of cash or a grant of RSUs on the Trigger Date. 
Further, your receipt of the cash portion of the retention award and the
cash-equivalent RSU portion of the retention award under this paragraph 3 shall
be conditioned on your execution of a release, in a form reasonably acceptable
to the Company, of claims against the Company and its subsidiaries,
shareholders, directors, officers, employees and agents of any nature whatsoever
and the expiration of any statutory period for revocation of such release.  The
execution by you of the release and the statutory period for revocation must be
completed before the sixtieth (60th) day following the date of such termination.

 


4.
You will be ineligible to receive the retention consideration outlined in this
letter in the event you are terminated prior to the Trigger Date for “Good
Cause” which shall mean your (a) conviction for any criminal violation involving
dishonesty, fraud or moral turpitude, the circumstances of which substantially
relate to your employment duties; (b) failure to perform your duties and/or
[intentional] acts or omissions that result in damage to the Company, its
reputation, products, services or customers; (c) unauthorized disclosure of any
trade secret or confidential information of the Company or (d) material breach
of any term or provision of this Agreement.

 


5.
This Agreement does not constitute a contract of employment and except to the
extent expressly provided in a separate written contract of employment, you
remain an at-will employee subject to the Company’s employment and or personnel
policies and practices. As such, the employment relationship may be terminated
at any time by either you or the Company with or without cause.





6.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin.




--------------------------------------------------------------------------------


Please let me know if you have questions on any of the above terms.


Sincerely,


MODINE MANUFACTURING COMPANY
 
By:
Its:
 
cc: Brian Agen
     
Received:
     
XXXXXXXXXX
     
Date






--------------------------------------------------------------------------------